 

Exhibit 10.1 Form of Securities Purchase Agreement

 

SECURITIES PURCHASE AGREEMENT

 

THIS SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of May __, 2017,
is entered into by and between BIOHITECH GLOBAL, INC., a Delaware corporation,
(the “Company”) and each purchaser identified on the signature page hereto (the
“Purchaser”).

 

WITNESSETH:

 

WHEREAS, the Company and the Purchaser are executing and delivering this
Agreement in accordance with and in reliance upon the exemption from securities
registration afforded, inter alia, by Rule 506 under Regulation D (“Regulation
D”) as promulgated by the United States Securities and Exchange Commission (the
“SEC”) under the Securities Act of 1933, as amended (the “1933 Act”), and/or
Section 4(2) of the 1933 Act; and

 

WHEREAS, the Purchaser wishes to purchase from the Company, and the Company
wishes to sell to the Purchaser, upon the terms and subject to the conditions of
this Agreement, for a minimum investment amount of One Hundred Thousand Dollars
($100,000), securities consisting of (i) the Company’s Original Issue Discount
Convertible Promissory Notes due one year from their date of issuance (the
“Notes”), the form of which is attached as Exhibit A hereto, which will be
convertible into shares of the Company’s common stock, par value $0.0001 per
share (the “Common Stock”), in the minimum principal amount of One Hundred
Thousand ($100,000), (the “Principal Amount”); and (ii) Warrants to purchase a
number of shares of Common Stock equal to one-half of the Principal Amount
divided by the Conversion Price, as that term is defined herein, at the
exercisable price of $3.75 per share (the “Exercise Price”) (the “Warrants,” and
together with the Notes, the “Securities”), the form of which is attached as
Exhibit B hereto; and

 

WHEREAS, the Purchaser acknowledges that the Notes and Warrants purchased hereby
are part of a series of notes and warrants issued by the Company in the
aggregate principal amount of up to One Million Dollars ($1,000,000.00), for an
aggregate proceeds of up to Nine Hundred Thousand and 00/100 Dollars
($900,000.00), with an additional option on the part of the Company to offer and
sell an additional Two Hundred and Fifty Thousand ($250,000.00) of Notes and
Warrants.

 

NOW THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

1.           DEFINITIONS; AGREEMENT TO PURCHASE.

 

a.           Certain Definitions. As used herein, each of the following terms
has the meaning set forth below, unless the context otherwise requires:

 

(i)          “Closing Date” means the date on which one the Closing is held.

 

(ii)         “Common Stock” shall have the meaning ascribed to such term in the
Recitals.

 

 

 

 

(iii)        “Conversion Price” means the Conversion Price of $3.00 per share of
Common Stock, as more fully defined in the Notes.

 

(iv)        “Dollars” or “$” means United States Dollars.

 

(v)         “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

 

(vi)        “Material Adverse Effect” means a material adverse effect on the
business, operations or condition (financial or otherwise), prospects or results
of operation of the Company and its Subsidiaries taken as a whole, in the sole
and absolute discretion of the Purchaser, irrespective of any finding of fault,
magnitude of liability (or lack of financial liability) or purported lack of
materiality (it being understood that the mere finding of any such violation is
in itself material and adverse). Without limiting the generality of the
foregoing, the occurrence of any of the following, in the sole and absolute
discretion of the Purchaser, shall be considered a Material Adverse Effect: (i)
any final money, judgment, writ or warrant of attachment, or similar process
(including an arbitral determination) in excess of Fifty Thousand Dollars
($50,000) shall be entered or filed against the Company or any of its
Subsidiaries (including, in any event, products liability claims against the
Company or its Subsidiaries), (ii) the suspension or withdrawal of any
governmental authority or permit pertaining to a material amount of the
Company’s or any Subsidiary’s products or services, or (iii) an action by a
regulatory agency or governmental body affecting the Common Stock (including,
without limitation, (1) the commencement of any regulatory investigation of
which the Company is aware, the suspension of trading of the Common Stock by the
Financial Industry Regulation Authority (“FINRA”), the SEC, the OTC Bulletin
Board (“OTCBB”) or the OTC Markets Group, Inc., the failure of the Common Stock
to be DTC eligible or the placing of the Common Stock on the DTC “chill list” or
(2) the engaging in any market manipulation or other unlawful or improper
trading or other activity by any Affiliate).

 

(vii)       “Person” means any living person or any entity, such as, but not
necessarily limited to, a corporation, partnership or trust.

 

(viii)      “Purchase Price” means the price that the Purchaser pays for the
Securities at the Closing.

 

(ix)         “Registrable Securities” shall mean the Shares and, to the extent
applicable, any other shares of capital stock or other securities of the Company
or any successor to the Company that are issued upon exchange of such Shares.

 

(x)          “Registration Statement” shall mean a registration statement on
Form S-1 (or any successor(s) thereto) filed or contemplated to be filed by the
Company with the SEC under the Securities Act.

 

(xi)         “Securities” means the Notes, the Warrants and the Shares.

 

(xii)        “Shares” means the shares of Common Stock issuable upon conversion
of the Notes and the shares of Common Stock issuable upon exercise of the
Warrants.

 

2

 

 

(xiii)       “Closing Date” shall have the meaning ascribed to such term in
Section 5(a).

 

(xiv)      “Subsidiary” shall have the meaning ascribed to such term in Section
3(b).

 

(xv)       “Transaction Documents” means, collectively, this Agreement, the
Notes, the Warrants, and the other agreements, documents and instruments
contemplated hereby or thereby.

 

(xvi)      “Transfer Agent” shall have the meaning ascribed to such term in
Section 4(a).

 

b.           Purchase and Sale of Securities.

 

(i)          The Purchaser agrees to purchase from the Company, and the Company
agrees to sell to the Purchaser, the Securities on the terms and conditions set
forth below in this Agreement and the other Transaction Documents.

 

(ii)         Subject to the terms and conditions of this Agreement and the other
Transaction Documents, the Purchaser will purchase the Securities on the Closing
Date.

 

2.           PURCHASER’S REPRESENTATIONS, WARRANTIES, ETC.

 

The Purchaser represents and warrants to, and covenants and agrees with, the
Company as follows:

 

a.           Investment Purpose. Without limiting the Purchaser’s right to sell
the Shares pursuant to the Registration Statement, the Purchaser is purchasing
the Securities, and will be acquiring the Shares, for its own account for
investment only and not with a view towards the public sale or distribution
thereof and not with a view to or for sale in connection with any distribution
thereof.

 

b.          Accredited Investor Status. Purchaser is (i) an “accredited
investor” as that term is defined in Rule 501 of the General Rules and
Regulations under the 1933 Act by reason of Rule 501(a)(3), (ii) experienced in
making investments of the kind described in this Agreement and the related
documents, (iii) able, by reason of the business and financial experience of its
officers (if an entity) and professional advisors (who are not affiliated with
or compensated in any way by the Company or any of its affiliates or selling
agents), to protect its own interests in connection with the transactions
described in this Agreement, and the related documents, and (iv) able to afford
the entire loss of its investment in the Securities.

 

c.           Subsequent Offers and Sales. All subsequent offers and sales of the
Securities or Shares by the Purchaser shall be made pursuant to registration of
the Securities or Shares under the 1933 Act or pursuant to an exemption from
registration and compliance with applicable states’ securities laws.

 

3

 

 

d.          Reliance on Exemptions. Purchaser understands that the Securities
are being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying upon the truth and accuracy of, and the Purchaser’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of the Purchaser set forth herein in order to determine the
availability of such exemptions and the eligibility of the Purchaser to acquire
the Securities.

 

e.           Information. Purchaser and its advisors have been furnished with
all materials relating to the business, finances and operations of the Company
and materials relating to the offer and sale of the Securities that have been
requested by the Purchaser. Purchaser and its advisors have been afforded the
opportunity to ask questions of the Company and have received complete and
satisfactory answers to any such inquiries. Without limiting the generality of
the foregoing, Purchaser has also had the opportunity to obtain and to review
the Company’s Annual Report on Form 10-K for the fiscal year ended December 31,
2015 and Quarterly Reports on Forms 10-Q and 10-Q/A (if applicable) for the
fiscal quarters ended March 31, 2016, June 30, 2016 and September 30, 2016,
including the financial statements included therein (the “SEC Documents”).

 

f.           Investment Risk. Purchaser understands that its investment in the
Securities involves a high degree of risk, including the risk of loss of the
Purchaser’s entire investment.

 

g.           Governmental Review. Purchaser understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Securities.

 

h.           Organization; Authorization. If an entity, Purchaser is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization. This Agreement and the other Transaction
Documents have been duly and validly authorized, executed and delivered on
behalf of the Purchaser and create a valid and binding agreement of the
Purchaser enforceable in accordance with its terms, subject as to enforceability
to general principles of equity and to bankruptcy, insolvency, moratorium and
other similar laws affecting the enforcement of creditors’ rights generally.

 

i.            Residency. The state in which any offer to purchase shares
hereunder was made to or accepted by Purchaser is the state shown as the
Purchaser’s address contained herein.

 

3.           COMPANY REPRESENTATIONS AND WARRANTIES, ETC.

 

The Company represents and warrants to the Purchaser that:

 

a.           Concerning the Securities. There are no preemptive rights of any
stockholder of the Company to acquire the Securities.

 

4

 

 

b.           Organization; Subsidiaries; Reporting Company Status. The Company
is a corporation duly organized, validly existing and in good standing under the
laws of the state of Delaware, and has the requisite corporate or other power to
own its properties and to carry on its business as now being conducted. The
Company is duly qualified as a foreign corporation or other entity to do
business and is in good standing in each jurisdiction where the nature of the
business conducted or property owned by it makes such qualification necessary,
other than those jurisdictions in which the failure to so qualify would not have
a Material Adverse Effect. The Common Stock is listed and traded on the OTCQB
Market of the OTC Markets Group, Inc. (trading symbol: BHTG). The Company has
received no notice, either oral or written, from FINRA, the SEC, or any other
organization, with respect to the continued eligibility of the Common Stock for
such listing, and the Company has maintained all requirements for the
continuation of such listing.

 

c.           Authorized Shares. The Company has sufficient authorized and
unissued shares of Common Stock as may be necessary to effect the issuance of
the Shares, assuming the prior issuance and exercise, exchange or conversion, as
the case may be, of all derivative securities authorized. The Shares have been
duly authorized and, when issued upon conversion of the Notes or upon exercise
of the Warrants, the Shares will be duly and validly issued, fully paid and
non-assessable and will not subject the holder thereof to personal liability by
reason of being such holder. At all times, the Company shall keep available and
reserved for issuance to the holders of the Securities shares of Common Stock
duly authorized for issuance against the Securities.

 

d.           Authorization. This Agreement, the issuance of the Securities
(including without limitation the incurrence of indebtedness thereunder), the
issuance of the Shares, and the other transactions contemplated by the
Transaction Documents, have been duly and validly authorized by the Company, and
this Agreement has been duly executed and delivered by the Company. Each of the
Transaction Documents, when executed and delivered by the Company, are and will
be, valid, legal and binding agreements of the Company, enforceable in
accordance with their respective terms, subject as to enforceability to general
principles of equity and to bankruptcy, insolvency, moratorium, and other
similar laws affecting the enforcement of creditors’ rights generally.

 

e.           Non-contravention. The execution and delivery of the Transaction
Documents, the issuance of the Securities and the consummation by the Company of
the other transactions contemplated by this Agreement and the Securities
(including without limitation the incurrence of indebtedness thereunder) do not
and will not conflict with or result in a breach by the Company of any of the
terms or provisions of, or constitute a default under (i) the articles of
incorporation or by-laws of the Company, each as currently in effect, (ii) any
indenture, mortgage, deed of trust, or other material agreement or instrument to
which the Company is a party or by which it or any of its properties or assets
are bound, including any listing agreement for the Common Stock, except as
herein set forth or an event which results in the creation of any lien, charge
or encumbrance upon any assets of the Company or the triggering of any
preemptive or anti-dilution rights or rights of first refusal or first offer on
the part of holders of the Company’s securities, (iii) to its knowledge, any
existing applicable law, rule, or regulation or any applicable decree, judgment,
or order of any court, United States federal or state regulatory body,
administrative agency, or other governmental body having jurisdiction over the
Company or any of its properties or assets, or (iv) the Company’s listing
agreement for its Common Stock (if applicable), except such conflict, breach or
default which would not have a Material Adverse Effect.

 

5

 

 

f.           Approvals. No authorization, approval or consent of any court,
governmental body, regulatory agency, self-regulatory organization, or stock
exchange or market or the stockholders of the Company is required to be obtained
by the Company for the entering into and performing this Agreement and the other
Transaction Documents (including without limitation the issuance and sale of the
Securities to the Purchaser as contemplated by this Agreement) except such
authorizations, approvals and consents that have been obtained, or such
authorizations, approvals and consents, the failure of which to obtain would not
have a Material Adverse Effect.

 

g.           SEC Filings; Rule 144 Status. None of the SEC Documents contained,
at the time they were filed, any untrue statement of a material fact or omitted
to state any material fact required to be stated therein or necessary to make
the statements made therein in light of the circumstances under which they were
made, not misleading. The Company is not aware of any event occurring on or
prior to the execution and delivery of this Agreement that would require the
filing of, or with respect to which the Company intends to file, a Form 8-K
after such time.

 

h.           Absence of Certain Changes. Since September 3, 2016, when viewed
from the perspective of the Company and its Subsidiaries taken as a whole, there
has been no material adverse change and no material adverse development in the
business, properties, operations, condition (financial or otherwise), or results
of operations of the Company and its Subsidiaries (including, without
limitation, a change or development which constitutes, or with the passage of
time is reasonably likely to become, a Material Adverse Effect), except as
disclosed in the SEC Documents. Since September 30, 2016, except as provided in
the SEC Documents, the Company has not (i) incurred or become subject to any
material liabilities (absolute or contingent) except liabilities incurred in the
ordinary course of business consistent with past practices; (ii) discharged or
satisfied any material lien or encumbrance or paid any material obligation or
liability (absolute or contingent), other than current liabilities paid in the
ordinary course of business consistent with past practices; (iii) declared or
made any payment or distribution of cash or other property to stockholders with
respect to its capital stock, or purchased or redeemed, or made any agreements
to purchase or redeem, any shares of its capital stock; (iv) sold, assigned or
transferred any other tangible assets, or canceled any debts or claims, except
in the ordinary course of business consistent with past practices; (v) suffered
any substantial losses or waived any rights of material value, whether or not in
the ordinary course of business, or suffered the loss of any material amount of
existing business; (vi) made any changes in employee compensation, except in the
ordinary course of business consistent with past practices; or (vii) experienced
any material problems with labor or management in connection with the terms and
conditions of their employment.

 

i.            Full Disclosure. There is no fact known to the Company (other than
general economic conditions known to the public generally or as disclosed in the
SEC Documents) that has not been disclosed in writing to the Purchaser that (i)
would reasonably be expected to have a Material Adverse Effect, (ii) would
reasonably be expected to materially and adversely affect the ability of the
Company to perform its obligations pursuant to the Transaction Documents, or
(iii) would reasonably be expected to materially and adversely affect the value
of the rights granted to the Purchaser in the Transaction Documents.

 

6

 

 

j.            Absence of Litigation. Except as described in the SEC Documents,
there is no action, suit, proceeding, inquiry or investigation before or by any
court, public board or body pending or, to the knowledge of the Company,
threatened against or affecting the Company, wherein an unfavorable decision,
ruling or finding would have a Material Adverse Effect or which would adversely
affect the validity or enforceability of, or the authority or ability of the
Company to perform its obligations under, any of the Transaction Documents. The
Company is not a party to or subject to the provisions of, any order, writ,
injunction, judgment or decree of any court or government agency or
instrumentality which could reasonably be expected to have a Material Adverse
Effect.

 

k.           Absence of Events of Default. No Event of Default (or its
equivalent term), as defined in the respective agreement, indenture, mortgage,
deed of trust or other instrument, to which the Company is a party, and no event
which, with the giving of notice or the passage of time or both, would become an
Event of Default (or its equivalent term) (as so defined in such document), has
occurred and is continuing, which would have a Material Adverse Effect.

 

l.            No Undisclosed Liabilities or Events. The Company has no
liabilities or obligations other than those disclosed in the SEC Documents or
those incurred in the ordinary course of the Company’s business since September
30, 2016, and which individually or in the aggregate, do not or would not have a
Material Adverse Effect. No event or circumstances has occurred or exists with
respect to the Company or its properties, business, condition (financial or
otherwise), or results of operations, which, under applicable law, rule or
regulation, requires public disclosure or announcement prior to the date hereof
by the Company but which has not been so publicly announced or disclosed. There
are no proposals currently under consideration or currently anticipated to be
under consideration by the Board of Directors or the executive officers of the
Company which proposal would (x) change the articles of incorporation, by-laws
or any other charter document of the Company, each as currently in effect, with
or without shareholder approval, which change would reduce or otherwise
adversely affect the rights and powers of the shareholders of the Common Stock
or (y) materially or substantially change the business, assets or capital of the
Company.

 

m.          No Integrated Offering. Neither the Company nor any of its
affiliates nor any Person acting on its or their behalf has, directly or
indirectly, at any time during the six month period immediately prior to the
date of this Agreement made any offer or sales of any security or solicited any
offers to buy any security under circumstances that would eliminate the
availability of the exemption from registration under Rule 506 of Regulation D
in connection with the offer and sale of the Securities as contemplated hereby.

 

n.          Regulatory Permits. The Company has all such permits, easements,
consents, licenses, franchises and other governmental and regulatory
authorizations from all appropriate federal, state, local or other public
authorities (“Permits”) as are necessary to own and lease its properties and
conduct its businesses in all material respects in the manner described in the
SEC Documents and as currently being conducted. All such Permits are in full
force and effect and the Company has fulfilled and performed all of its material
obligations with respect to such Permits, and no event has occurred that allows,
or after notice or lapse of time would allow, revocation or termination thereof
or will result in any other material impairment of the rights of the holder of
any such Permit, subject in each case to such qualification as may be disclosed
in the SEC Documents. Such Permits contain no restrictions that would materially
impair the ability of the Company to conduct businesses in the manner consistent
with its past practices. The Company has not received notice or otherwise has
knowledge of any proceeding or action relating to the revocation or modification
of any such Permit.

 

7

 

 

o.           Hazardous Materials. The Company is in compliance with all
applicable Environmental Laws in all respects except where the failure to comply
does not have and could not reasonably be expected to have a Material Adverse
Effect. For purposes of the foregoing:

 

“Environmental Laws” means, collectively, the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended, the Superfund
Amendments and Reauthorization Act of 1986, the Resource Conservation and
Recovery Act, the Toxic Substances Control Act, as amended, the Clean Air Act,
as amended, the Clean Water Act, as amended, any other “Superfund” or
“Superlien” law or any other applicable federal, state or local statute, law,
ordinance, code, rule, regulation, order or decree regulating, relating to, or
imposing liability or standards of conduct concerning, the environment or any
Hazardous Material.

 

“Hazardous Material” means and includes any hazardous, toxic or dangerous waste,
substance or material, the generation, handling, storage, disposal, treatment or
emission of which is subject to any Environmental Law.

 

s.           Brokers. No Person is entitled to receive any consideration from
the Company or the Purchaser arising from any finder’s agreement, brokerage
agreement or other agreement to which the Company is a party.

 

4.           CERTAIN COVENANTS AND ACKNOWLEDGMENTS.

 

a.           Transfer Restrictions. The parties acknowledge and agree that (1)
the Securities have not been registered under the provisions of the 1933 Act and
the Shares have not been registered under the 1933 Act, and may not be
transferred unless (A) subsequently registered thereunder or (B) sold or
transferred pursuant to an exemption from such registration; (2) any sale of the
Securities made in reliance on Rule 144 promulgated under the 1933 Act (“Rule
144”) may be made only in accordance with the terms of Rule 144 and further, if
Rule 144 is not applicable, any resale of such Securities or Shares under
circumstances in which the seller, or the Person through whom the sale is made,
may be deemed to be an underwriter, as that term is used in the 1933 Act, may
require compliance with some other exemption under the 1933 Act or the rules and
regulations of the SEC thereunder, (3) at the request of the Purchaser, the
Company shall, from time to time, within two (2) business days of such request,
at the sole cost and expense of the Company, either (i) deliver to its transfer
agent and registrar for the Common Stock (the “Transfer Agent”) a written letter
instructing and authorizing the Transfer Agent to process transfers of the
Shares at such time as the Purchaser has held the Securities for the minimum
holding period permitted under Rule 144, subject to the Purchaser’s providing to
the Transfer Agent certain customary representations contemporaneously with any
requested transfer, or (ii) at the Purchaser’s option or if the Transfer Agent
requires further confirmation of the availability of an exemption from
registration, furnish to the Purchaser an opinion of the Company’s counsel in
favor of the Purchaser (and, at the request of the Purchaser, any agent of the
Purchaser, including but not limited to the Purchaser’s broker or clearing firm)
and the Transfer Agent, reasonably satisfactory in form, scope and substance to
the Purchaser and the Transfer Agent, to the effect that a contemporaneously
requested transfer of shares does not require registration under the 1933 Act,
pursuant to the 1933 Act, Rule 144 or other regulations promulgated under the
1933 Act and (4) neither the Company nor any other Person is under any
obligation to register the Securities (other than pursuant to this Agreement)
under the 1933 Act or to comply with the terms and conditions of any exemption
thereunder.

 

8

 

 

b.           Restrictive Legend. The Purchaser acknowledges and agrees that the
Notes, Warrants, and, until such time as the Shares have been registered under
the 1933 Act as contemplated hereby and sold in accordance with an effective
Registration Statement, certificates and other instruments representing any of
the Securities or Shares shall bear a restrictive legend in substantially the
following form (and a stop-transfer order may be placed against transfer of any
such Securities or Shares):

 

NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
[NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE] NOT BEEN
REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES
COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY,
MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM,
OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS AS
EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO SUCH EFFECT, THE
SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE COMPANY.

 

c.           Piggy-back Registration Rights. From and after the Closing Date and
until eighteen (18) months after the Closing Date, if the Company contemplates
making an offering of Common Stock (or other equity securities convertible into
or exchangeable for Common Stock) registered for sale under the Securities Act
or proposes to file a Registration Statement covering any of its securities, the
Company will at each such time give prompt written notice to Purchaser of its
intention to do so and of the registration rights granted under this Agreement.
Upon the written request of Purchaser made within thirty (30) days after the
receipt of any such notice (which request shall specify the Registrable
Securities intended to be disposed of by Purchaser and the intended method of
disposition thereof), the Company will, at its sole cost and expense, use its
best efforts to effect the registration of all Registrable Securities which the
Company has been so requested to register by Investments and/or Purchaser, to
the extent requisite to permit the disposition (in accordance with the intended
methods of disposition) of the Registrable Securities by Investments and/or
Purchaser, by inclusion of such Registrable Securities in the Registration
Statement which covers the securities which the Company proposes to register;
provided, that if the Company is unable to register the full amount of
Registrable Securities in an “at the market offering” under SEC rules and
regulations due to the high percentage of the Company’s Common Stock the
Registrable Securities represents (giving effect to all other securities being
registered in the Registration Statement), then the Company may reduce, on a pro
rata basis, the amount of Registrable Securities subject to the Registration
Statement to a lesser amount which equals the maximum number of Registrable
Securities that the Company is permitted to register in an “at the market
offering”; and provided, further, that if, at any time after giving written
notice of its intention to register any Registrable Securities and prior to the
effective date of the Registration Statement filed in connection with such
registration, the Company shall determine for any reason either not to register
or to delay registration of such Registrable Securities, the Company may, at its
election, give written notice of such determination and/or the Purchaser and,
thereupon, (i) in the case of a determination not to register, the Company shall
be relieved of its obligation to register any Registrable Securities in
connection with such registration (but not from its obligation to pay the
expenses of registration in connection therewith), and (ii) in the case of a
determination to delay registering such Registrable Securities, shall be
permitted to delay registering any Registrable Securities, for the same period
as the delay in registering such other securities. If Purchaser shall have
transferred all or part of its Registrable Securities, then for purposes of this
Section, the term “Purchaser” shall reference Purchaser and/or such
transferee(s).

 

9

 

 

d.           Securities Filings. The Company undertakes and agrees, with the
cooperation of the Investor, to make all necessary filings (including, without
limitation, a Form D) in connection with the sale of the Securities to the
Purchaser required under any United States laws and regulations applicable to
the Company (including without limitation state “blue sky” laws), or by any
domestic securities exchange or trading market, and to provide a copy thereof to
the Purchaser promptly after such filing.

 

e.           Reporting Status; Public Trading Market; DTC Eligibility. So long
as the Purchaser beneficially owns any Notes or Warrants , (i) the Company shall
timely file, prior to or on the date when due, all reports that would be
required to be filed with the SEC pursuant to Section 13 or 15(d) of the
Exchange Act if the Company had securities registered under Section 12(b) or
12(g) of the Exchange Act; (ii) the Company shall not be operated as, or report,
to the SEC or any other Person, that the Company is a “shell company” or
indicate to the contrary to the SEC or any other Person; (iii) the Company shall
take all other action under its control necessary to ensure the availability of
Rule 144 under the 1933 Act for the sale of Shares by the Purchaser at the
earliest possible date; and (iv) the Company shall at all times while any Notes
or Warrants are outstanding maintain its engagement of an independent registered
public accounting firm. Except as otherwise set forth in Transaction Documents,
the Company shall take all action under its control necessary to obtain and to
continue the listing and trading of its Common Stock (including, without
limitation, all Registrable Securities) on the OTC Markets, Inc. (“OTCM”), and
will comply in all material respects with the Company’s reporting, filing and
other obligations under the by-laws or rules of the Financial Industry
Regulatory Authority (“FINRA”).

 

10

 

 

f.           Restrictions on Transfer of Entsorga and AVWC Interests. The
Company hereby represents and warrants that from the date hereof until the Note
is no longer outstanding, the Company shall not, directly, indirectly,
voluntarily or involuntarily (including pursuant to operation of law) sell,
transfer, or assign; (a) any of the common units (the “Units”) owned by the
Company, directly or indirectly, in Entsorga West Virginia LLC, a Delaware
limited liability company (“Entsorga”); or (b) any of the common units (the
“Units”) owned by the Company, directly or indirectly, in Apple Valley Waste
Conversions LLC, a Delaware limited liability company (“AVWC”). Transactions
between the Company and its subsidiaries ("Inter-Company Transactions") shall be
permitted provided that a majority of the Note holders, based on the then
outstanding principal balances, consent to such sale, transfer or assignment and
all parties subject to any Inter-Company Transactions agree to be bound by the
restrictions in this subsection f. and the security interest set forth in
subsection g hereof.

 

g.           Security Interest. The Note shall be secured by, and the Company
hereby grants the Purchaser a security interest, in:

 

(i) all of the Company’s right, on a pari passu basis with the other Purchasers
in this Offering, to any and all of the proceeds resulting from the Company's
ownership of the Units, including but not limited to, future cash flows,
profits, or other distributions resulting from operations, capital or other any
activity (the “Entsorga Proceeds”). The Company agrees to hold any Entsorga
Proceeds actually received in a segregated account until such time as the Notes
are either paid in full or converted. On the maturity of the Note, the Company
shall use any available Unit Proceeds for the repayment until such time as the
Notes are paid in full; and

 

(ii) the Company’s membership interests in AVWC, representing approximately
thirty-one percent (31%) of AVWC’s outstanding ownership. AVWC holds the
exclusive development rights for the high efficiency biological treatment
technology (HeBiot) licensed from Entsorgafin S.p.A., an Italian company
(“Entsorgafin”) in 11 Northeast States of the United States and the District of
Columbia.

 

h.           Right of Participation. For five (5) years from the date hereof or
for the period during which the Company has provided Project Notices (defined
below) to six (6) rights to participate, as further described, whichever is
longer, the Purchaser shall have the right to participate in the external
financing of Company’s projects in which the Company shall develop, improve or
otherwise use the High Efficiency Biological Treatment (“HEBioT”) technology
(the “Technology”) licensed from Entsorgafin to AVWC (a “Covered Project”) in an
amount pari passu with the other Purchasers in this Offering up to twenty
percent (20%) of the aggregate of the Company’s investment in the Covered
Project. The right to participate, is a right to participate in the equity
portion of a Covered Project that the Company anticipates (i) the construction
and other tangible based costs will be financed through a construction or
project type financing, (ii) will require an amount of “owner’s equity” or
“Equity Portion” in the overall project to consummate construction or project
type financing, and (iii) it will be seeking external financing to fund the
Equity Portion of a Covered Project. The Company shall give a notice to the
Purchaser, no sooner than having received final approvals as required for the
construction and operation of a Covered Project or having incurred at least
$1,000,000 in initial development related costs and no later than having
negotiated the level of Equity Portion required by the anticipated lender for
such Covered Project, via facsimile or email that it has agreed to terms for a
Covered Project and a description of the terms of such Covered Project (the
“Project Notice”). The Purchaser shall have ten (10) days after receipt of such
Project Notice that the Purchaser intends to exercise its right to participate
in a Covered Project and the amount of such Purchaser’s participation, and
representing and warranting that such Purchaser has such funds ready, willing,
and available for investment on the terms set forth in the Project Notice. If
the Company receives no such notice from a Purchaser as of such time, such
Purchaser shall be deemed to have notified the Company that it does not elect to
participate. If the Purchaser elects to participate in a Covered Project, the
Company and any and participating Purchasers shall form a special purpose
entity, on terms agreeable to the Company and the Purchasers, for the purpose of
investing in such Covered Project. Under no circumstances shall the right of
participation described herein expire earlier than as set forth above and the
Company shall not undertake any act, or enter into any transaction, that would
directly or indirectly impair such right of participation prior to the agreed
expiration date.

 

11

 

 

5.           CLOSING.

 

a.           Closing. Promptly upon the execution and delivery of this
Agreement, the Notes, and all conditions in Sections 6 and 7 herein are met (the
“Closing Date”), (A) the Company shall deliver to the Purchaser the following:
(i) the Notes; (ii) the Warrants; and (ii) duly executed counterparts of the
other Transaction Documents; and (B) the Purchaser shall deliver to the Company
the following: (i) the purchase price set forth on the signature page hereof
(the “Purchase Price”) and (ii) duly executed counterparts of the Transaction
Documents (as applicable).

 

b.           Location and Time of Closings. Each Closing shall be deemed to
occur on the related Closing Date at the office of the Company’s counsel and
shall take place no later than 5:00 P.M., New York time, on such day or such
other time as is mutually agreed upon by the Company and the Purchaser.

 

6.           CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.

 

The Company’s obligation to sell the Notes and Warrants to the Purchaser
pursuant to this Agreement on each Closing Date is conditioned upon:

 

a.           Purchase Price. Delivery to the Company of good funds as payment in
full of the Purchase Price for the Securities at the Closing in accordance with
this Agreement;

 

b.           Representations and Warranties; Covenants. The accuracy on the
Closing Date of the representations and warranties of the Purchaser contained in
this Agreement, each as if made on such date, and the performance by the
Purchaser on or before such date of all covenants and agreements of the
Purchaser required to be performed on or before such date; and

 

c.           Laws and Regulations; Consents and Approvals. There shall not be in
effect any law, rule or regulation prohibiting or restricting the transactions
contemplated hereby, or requiring any consent or approval which shall not have
been obtained.

 

7.           CONDITIONS TO THE PURCHASER’S OBLIGATION TO PURCHASE.

 

The Purchaser’s obligation to purchase the Notes and Warrants at each Closing is
conditioned upon:

 

12

 

 

a.           Transaction Documents. The execution and delivery of this Agreement
by the Company;

 

b.           Securities. Delivery by the Company to the Purchaser of the Notes
and Warrants to be purchased in accordance with this Agreement;

 

c.           Section 4(2) Exemption. The Notes and Warrants sold pursuant to the
Transaction Documents shall be exempt from registration under the Securities Act
of 1933 (as amended), pursuant to Section 4(2) thereof;

 

d.           Representations and Warranties; Covenants. The accuracy in all
material respects on the Closing Date of the representations and warranties of
the Company contained in this Agreement, each as if made on such date, and the
performance by the Company on or before such date of all covenants and
agreements of the Company required to be performed on or before such date;

 

8.           GOVERNING LAW; MISCELLANEOUS.

 

a.           Governing Law. This Agreement shall be delivered and accepted in
and shall be deemed to be contracts made under and governed by the internal laws
of the State of New York, and for all purposes shall be construed in accordance
with the laws of the State of New York, without giving effect to the choice of
law provisions.

 

b.           Waivers. Failure of any party to exercise any right or remedy under
this Agreement or otherwise, or delay by a party in exercising such right or
remedy, shall not operate as a waiver thereof.

 

c.           Successors and Assigns. This Agreement shall inure to the benefit
of and be binding upon the successors and assigns of each of the parties hereto.

 

d.           Construction. All pronouns and any variations thereof refer to the
masculine, feminine or neuter, singular or plural, as the context may require.

 

e.           Facsimiles; E-mails. A facsimile or email transmission of this
signed Agreement or a Notice of Conversion under the Notes or Notice of Exercise
under the Warrants shall be legal and binding on all parties hereto. Such
electronic signatures shall be the equivalent of original signatures.

 

f.           Counterparts. This Agreement may be signed in one or more
counterparts, each of which shall be deemed an original.

 

g.          Headings. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.

 

h.          Enforceability. If any provision of this Agreement shall be invalid
or unenforceable in any jurisdiction, such invalidity or unenforceability shall
not affect the validity or enforceability of the remainder of this Agreement or
the validity or enforceability of this Agreement in any other jurisdiction.

 

13

 

 

i.            Amendment. This Agreement may be amended only by the written
consent of a majority in interest of the holders of the Debentures and an
instrument in writing signed by the Company.

 

j.            Entire Agreement. This Agreement, together with the other
Transaction Documents, supersedes all prior agreements and understandings among
the parties hereto with respect to the subject matter hereof.

 

k.           No Strict Construction. This Agreement shall be construed as if
both Parties had equal say in its drafting, and thus shall not be construed
against the drafter.

 

l.            Further Assurances. Each party shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

9.           NOTICES.

Any notice required or permitted hereunder shall be given in writing (unless
otherwise specified herein) and shall be deemed effectively given on the
earliest of:

 

a.           the date delivered, if delivered by personal delivery as against
written receipt therefor or by confirmed facsimile transmission,

 

b.           the seventh business day after deposit, postage prepaid, in the
United States Postal Service by registered or certified mail, or

 

c.           the third business day after mailing by next-day express courier,
with delivery costs and fees prepaid, in each case, addressed to each of the
other parties thereunto entitled at the following addresses (or at such other
addresses as such party may designate by ten (10) days’ advance written notice
similarly given to each of the other parties hereto):

 

COMPANY: BioHiTech Global, Inc.   80 Red Schoolhouse Road, Suite 101   Chestnut
Ridge, NY 10977   Attention:   Email:

 

14

 

 

  With copies to (which shall not constitute notice):     PURCHASER:         To
the address set forth on the signature page hereof.

 

[Signature Page Follows]

 

15

 

 

IN WITNESS WHEREOF, the undersigned has executed this SECURITIES PURCHASE
Agreement on the date set forth below.

 

The undersigned is subscribing for [_________] Note(s) at the purchase price of
$100,000 per Note for an aggregate investment of [$______].

 

The Note(s) is/are to be issued in the name of (check one box):

 

____individual name

____joint tenants with rights of survivorship

____tenants in the entirety

____corporation (an officer must sign)

____Partnership (all general partners must sign)

 

Date:               Print Name of Investor:               Signature of Investor:
        (and title if signing on behalf of an entity)

 

Print Name of Joint Investor:       Signature of Joint Investor:       Address
of Investor:              

 

Social Security Number (if individual):               Tax Identification Number
(if entity):               State of Organization (if entity):      

 

AGREED TO AND ACCEPTED:       As of _______, 2017       BIOHITECH GLOBAL, INC.  
      By:       Name:     Title:  

 

 

 